76 So.3d 1010 (2011)
Jessie BRYANT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-2609.
District Court of Appeal of Florida, Fourth District.
November 30, 2011.
Carey Haughwout, Public Defender, and John Pauly, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Helene C. Hvizd, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See State v. Butler, 655 So.2d 1123 (Fla.1995).
TAYLOR, DAMOORGIAN and GERBER, JJ., concur.